Citation Nr: 1008810	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of a right wrist fracture.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1958 to March 1960.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO), that, in pertinent part, 
denied a rating in excess of 10 percent for the postoperative 
residuals of a right wrist fracture and a total rating by 
reason of individual unemployability due to service connected 
disabilities.  

The Veteran has also claimed a rating in excess of 10 percent 
for the postoperative residuals of an injury to the right 
thumb.  A request was later received for this matter to be 
included in the appeal and, in October 2009, a statement of 
the case (SOC) was furnished.  The Veteran was told that to 
perfect an appeal as to the additional issue a substantive 
appeal needed to be filed.  As yet, he has failed to do so.  
Hence this issue is not properly before the Board.


FINDINGS OF FACT

1.	For the entire period on appeal, the postoperative 
residuals of a right wrist fracture were manifested by 
symptoms of pain and limitation motion, even on repeated use, 
but with no ankylosis.  

2.	At the time of claim, service connection was in effect for 
bilateral hearing loss, rated 40 percent disabling; the 
postoperative residuals of a right wrist fracture, rated 10 
percent disabling; arthritis of the right thumb, rated 10 
percent disabling; and tinnitus, rated 10 percent disabling; 
the combined disability rating was 60 percent.  On July 29, 
2008, the rating for bilateral hearing loss was increased to 
60 percent disabling, and the combined disability rating rose 
to 70 percent.  

3.	The Veteran reports that he has two years of college 
education and work experience as an electrician and in sales. 

4.	The service-connected disabilities, standing alone, are 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment throughout the 
entire period on appeal.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a right wrist fracture have not 
been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5215 (2009).

2.	The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records, including the 
service treatment records (STR) that document the initial 
injury have been secured.  The RO arranged for VA 
examinations in May 2006, July 2008, September 2008, and 
April 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  Those examinations are adequate for 
the purpose of adjudicating the instant appeal.  He has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  Separate diagnostic 
codes provide the criteria for each specific disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Wrist

Service connection for the postoperative residuals of an 
injury to the right wrist was granted by the RO in an August 
2005 rating decision.  The Veteran's claim seeking an 
increased rating for this disability was received in March 
2006.  The record shows that the Veteran is right-hand 
dominant.  

The right wrist disability has been rated 10 percent 
disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  The current 10 percent rating 
is the maximum schedular rating under Diagnostic Code 5215.  

A 20 percent rating is warranted for ankylosis of the wrist 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214, where there is 
favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion.  

STRs show that in November 1959, the Veteran sustained a 
simple fracture of the dorsal aspect of the distal right 
radius, without artery or nerve involvement.  He initially 
underwent a closed reduction, with "K" wire fixation.  A 
second surgery was performed the following month for removal 
of the "K" wire.  

On May 2006 VA examination the Veteran's history of injury 
and initial treatment was described.  It was reported that he 
had complaints of numbness involving an area of 3 inch radius 
over the distal forearm that had lasted for approximately 5 
years before being replaced by pain in the area.  He 
complained of decreased strength in his right hand, 
sensitivity to changes in weather, and a marked reduction in 
range of motion of the right wrist.  The complaints of pain 
became a major factor in limiting his activities and was 
always present in the area of the distal right radius and 
right MP joint.  He started developing intermittent spasms of 
the muscles of the right thumb when moving it.  His ability 
to maintain employment as an electrician had progressively 
deteriorated over the course of 30 years and in 1992 he moved 
into electric sales because he could no longer turn a 
screwdriver or use a wrench.  He was able to maintain 
employment in sales until about 2002 when he began to have 
increasing difficulty lifting objects and writing sales 
orders.  He stated that he could not write anymore, but now 
printed instead.  He was able to work part-time as a sales 
clerk, but could not work that job now either, particularly 
closing the shop that required mopping and sweeping the 
floor.  He now needed both hands to turn a doorknob and it 
was difficult for him to turn the key of his automobile.  

On examination, the Veteran wore a short-arm circumferential 
brace at the base of the right thumb and over the right 
wrist.  The right forearm was slightly smaller in 
circumference than the left.  The wrist and hand did not 
appear to be swollen, but there was considerable swelling of 
the area on the radial aspect at the radial-carpal joint that 
was more or less contiguous with the bony swelling of the 
carpal-first metacarpal-carpal joint.  There was no obvious 
atrophy of the thenar muscles, nor the muscles of the 
interossei.  Grip of the right hand was slightly less than 
the left.  Thumb opposition to the index finger was at least 
50 percent less than on the left, but opposition of all of 
the fingers of the right hand seemed to be normal and 
equivalent to the left.  There was no apparent sensory 
change, but the radial aspect of the wrist and the joint of 
the thumb were extremely tender and the Veteran guarded them 
from pressure.  Range of motion was reduced, with forearm 
supination reduced to 70 degrees, from a normal 85; forearm 
pronation reduced to 73 degrees, from a normal 80; right 
wrist dorsiflexion and extension were reduced to 35 degrees, 
from normal 70 degrees in each direction; wrist palmar 
flexion was reduced to 22 degrees, from normal 80 degrees; 
radial deviation was reduced to 12 degrees, from normal 20 
degrees; and ulnar deviation was reduced to 33 degrees from 
normal 45 degrees.  Repeated use of the wrist caused 
increased pain, weakness, easy fatigability, decreased 
endurance and impaired coordination.  This caused reduced 
wrist flexion by 10 degrees, extension by 8 degrees, radial 
deviation by 5 degrees, and ulnar deviation by 8 degrees.  
Flare-ups occurred with overuse of the right wrist, possibly 
every third day.  The impression was moderately severe 
multifocal degenerative changes of the right wrist at the 
right radial-carpal joint and more severely at the right 
first carpal-metacarpal joint, with evidence of fracture 
remnants of the distal ulna and radius.  The examiner stated 
that the orthopedic problem with the right thumb and wrist 
was alone sufficient to prevent almost any type of 
employment, manual or sedentary, particularly with 
consideration that the Veteran was right handed.  

VA outpatient treatment records show that the Veteran sought 
continued treatment for right wrist and thumb pain and was 
provided with a splint.  

On September 2008 VA examination, the examiner stated that 
the Veteran's symptoms had worsened since an examination 
performed in June 2005.  The Veteran was careful to brace his 
right wrist, but did not take oral medication.  There was 
some tingling of the right forearm and pain and loss of 
motion of the right wrist.  Motion of the right wrist allowed 
flexion to 45 degrees, extension to 60 degrees, radial 
deviation to 15 degrees, ulnar deviation to 30 degrees, 
pronation to 70 degrees, and supination to 85 degrees.  These 
movements were painful over the full motion of the right 
wrist.  There was generalized tenderness about the wrist, 
worse on the radial aspect.  There was mild swelling of the 
wrist, but no visible scars.  X-rays of the right wrist from 
2006 showed posttraumatic arthritis at the wrist joint, 
including the wrist joint and the joints at the base of the 
thumb.  The diagnosis was posttraumatic arthritis of the 
right wrist.  The examiner stated that repeated motion did 
not cause a flare-up or loss of motion.  The Veteran's 
working capacity was diminished and limited to light work, 
mostly due to the right wrist problem.  

On April 2009 VA examination, the Veteran had subjective 
symptoms of pain, weakness, and easy fatigue.  He had flare-
ups with activity of the right hand, with resting for about 
an hour providing some improvement.  Examination showed 
swelling and generalized tenderness of the right wrist.  
Wrist motion allowed flexion to 30 degrees, extension to 40 
degrees, radial deviation to 3 degrees, ulnar deviation to 20 
degrees, pronation to 90 degrees and supination to 90 
degrees.  These movements were painful over the full motion 
at the right wrist.  There was generalized tenderness, worse 
adjacent to the thumb.  The diagnosis was of posttraumatic 
scarring and arthritis of the right wrist, confirmed by X-ray 
studies.  Working capacity was considered to be severely 
diminished by the right hand disability, with limitation to 
very light activities with that hand.  

As already noted, under Diagnostic Code 5215, a 10 percent 
disability rating is the highest rating level allowed based 
solely upon range of motion for the wrist.  A higher rating 
based on ankylosed is not for application as the wrist 
clearly is not ankylosed.  The Board has also considered the 
provisions of Diagnostic Codes 5211, 5212 and 5213.   A 
higher rating under any of those codes is not warranted given 
the substantially full range of supination and pronation, and 
as there is no evidence of nonunion of the radius or ulna.  
Moreover, although the Veteran evidences some impairment of 
his thumb, given that there is no indication of limited 
motion equivalent even to a gap of one inch between the thumb 
pad and the fingers, a separate compensable evaluation under 
Diagnostic Code 5228 is not for application.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In this 
case, even with consideration of functional loss due to the 
pain and weakness exhibited by the Veteran, the Board finds 
that the motion in the wrist does not approximate the 
criteria for a rating higher than 10 percent, or the criteria 
for a compensable rating for any limitation of thumb motion. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

Here, the symptoms of the Veteran's right wrist disability 
are encompassed by the schedular criteria, and those criteria 
therefore are not inadequate.  Consequently, referral for 
extraschedular consideration for this single disability under 
38 C.F.R. 
§ 3.321 is not warranted.  While the record does suggest that 
his right wrist has caused some interference with employment, 
this matter will be addressed with consideration of the TDIU 
claim.  

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis, included by not limited to employment 
such as a family business or sheltered workshop.  When earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16.  

In the instant case, the Veteran reported having had two 
years of college education and work experience as an 
electrician, in sales, and in retail sales on a part-time 
basis.  The Veteran stated that he resigned from his part-
time position in April 2006.  

At the time he submitted his claim for TDIU, service 
connection was in effect for bilateral hearing loss, rated 40 
percent; the postoperative residuals of a right wrist injury, 
rated 10 percent; arthritis of the right thumb, rated 10 
percent; and tinnitus, rated 10 percent.  The Veteran's 
combined evaluation was 60 percent.  Effective on July 29, 
2008, the rating for bilateral hearing loss was increased to 
60 percent.  The combined rating was increased to 70 percent.  

On April 2006 VA audiometric evaluation, the Veteran's organic 
hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
100
95
110
Left ear
45
75
75
80

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 87.5 
decibels in the right ear and 70 decibels in the left ear.  
Speech recognition ability 40 percent correct in the right ear 
and 80 percent correct in the left ear.  

On July 29, 2008, VA audiometric evaluation, the Veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
55
100
95
120
Left ear
55
80
85
90

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 92.5 
decibels in the right ear and 77.5 decibels in the left ear.  
Speech recognition ability 24 percent correct in the right ear 
and 60 percent correct in the left ear.  

VA outpatient treatment records show that the Veteran was 
seen for a consultation regarding possible surgery on his 
right thumb in June 2008.  At that time, computer X-rays 
showed a severe collapse and probable avascular necrosis of 
the trapezium and pantrapezial hypertophic degenerative 
arthritis, with pariarticular osteophytes and some 
osteocartilaginous loose bodies in the soft tissues as well 
as the old distal radius and ulna fractures and moderate 
narrowing and degenerative changes on a posttraumatic basis 
of the radiocarpal and radioulnar joints, with distal ulnar 
styloid osteophytic changes and soft tissue calcification.  
Surgery was recommended.  Records of private treatment show 
that the Veteran underwent right thumb surgery in March 2009.  
Right thumb suspension arthroplasty and metacarpophalangeal 
joint arthrodesis were performed.  

On April 2009 VA examination, the right thumb lacked 20 
degrees of extension at the MP joint because of the recent 
arthrodesis; the joint was fused in 20 degrees flexion.  
Apposition to the little finger lacked 1 and 1/4 inches on the 
right.  There was a scar on the radial part of the wrist that 
went into the area of the thumb.  The scar was described as 
being 1/8 inch by 3 inches in a "zigzag."  It had moderate 
tenderness and a moderate numbness, was not depressed and did 
not interfere with motion of the right thumb.  The diagnosis 
was postoperative residuals of right thumb arthritis, 
including arthrodesis of the MP joint and arthroplasty of the 
carpal-first metacarpal joint.  

On July 29, 2008, the Veteran's bilateral hearing loss was 
shown to have significantly worsened to the point where his 
rating was increased to 60 percent disabling.  Thus, he 
became, at that time eligible for TDIU benefits.  In addition 
to this significant disability, the VA examiner, in April 
2009, commented that working capacity was considered to be 
severely diminished by the right hand disability, with 
limitation to very light activities with that hand.  This 
combination of disabilities, severe hearing loss, tinnitus, 
and significant right hand disability reflects factors that 
take the Veteran's case outside of the norm.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  As such TDIU is clearly 
warranted from this time forward.  

It remains for consideration whether the Veteran met the 
criteria for a total rating prior to July 2008.  After 
consideration of the entire record, and giving consideration 
to the opinions rendered by the VA examiner in April 2006, 
who commented that the orthopedic problem with the right 
thumb and wrist was sufficient, in itself, to prevent almost 
any type of employment, manual or sedentary.  Although the 
hearing loss was not shown to be as severe at that time as 
two years later, there was demonstration of a unique 
combination of disabilities that, with the resolution of 
reasonable doubt, may be considered to take the Veteran's 
disability picture outside the norm.  Therefore, TDIU is 
granted throughout the entire appeal period.  Id.  


ORDER

A rating in excess of 10 percent for the postoperative 
residuals of a right wrist fracture is denied.  

TDIU is granted subject to the controlling regulations 
governing the payment of monetary benefits.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


